OFFICE OFTHE    ATTORNEYGENERALOFTEXAS
                            AUSTIN




Honorrblo Enmer 9arrfto8, Jr., Dlmctor
~De~/tm&   of ?ubllo &tatty
hatin,   xex80
D0ar air:




            i?ehare yeur lett              lfhlebreaaa 8rnfol-
1WOS




                    f R. L. Pendergawo,  rhiah pa rttscrhsdta
your letter,          a gold oolond roplfm of a bml+e with
the real.of the State of Texas tbeawo~ 8214the woS?8 8)atety
Patrol."
ICemomblm Xomor @mrlron, Jr.,                       ?~&a 2



of R. L. Perdo~ars,   whiah m   eaalosed in tous letter, does
not in and of lt8elf oon8titute e vialntlon or law.
          If however, by the ueo of thin c&rd, the emblem on
hi8 automobile, or any other device, HP. Pendergnes  8hould
falsely personate hl88elf to be an offleer of the State and
should undertake to sot as euah, he would be vlol8ting AP-
tiole 429, Penel Code of Texas, 1925, which reaani
            "who0V.C fa18ely L88um88 or plutOEd
     to be r'Jlldicrlal or Ixeoutlve Olfieer of
     thi8   Sate OP JU8tiOe Of the ?UW,        SbOPiff
     or deputy, aonrteblo or 8ny other Judleiti
     or minl8terial offloer of any oount7 or a
     88&O -8P       in thi@  Stat. and t&CO8 UpOn
     hiR8df    t0 aat a8 8Uah 8b8n   h  $rifitr   Qf
     8 d8d-        r ud 8h11 be oanflned la
     jell not exoeeding 8ix mthl  or bo fined
     sot noeediog tive Eundred (#!500.00)Del-
         hP8     OP   w     both     8tlah fin.         &nd    ~P1Mm8nt.”
          II% th elV.d L prO8OC3UtiOXh should b. b8titut.4 w&d.r
the above 8tat8te. it WOUld be ruae88n~7   to charge and prove
that the defeadeat fa18e1y prete&ded to be md roted a8 a       P-
 iNb P         OffiOiB P ,
                         N& l         l8 &      &p\lw         8hOPiff   OX    St&$*   -8X.
3zszabytbe      cNPt of CPimilaa1~ea18   inwalker v. st#z?
89 Tax. Cr. 1. 180, 18lr 229 8. li. 3, 854:
                 "%he      8tat0'8        plerdiag mart eet out the
         prOtan    ehWfpd vlth NffiCiuZt      parties-
         laxity to enable the aocueed to know there-
         from vhat of?168 he t8 charged vith a88igilrg.
         %hi8 Wall don8 in the instalit  0888, but Wa8
         the alleptlon folloved by proor wblob Pe%t
         8 $d8;t          5zt0       V.    8t&te,       47 %X.      &t'. R.    49,
         8!          . We do not thlnlten allegation
         that'ok falrely pretended to b8 8 doput
         eherifP, OF conetable, or 9olleerm, i8 met
         by proof that he said be wee an oifloer.
         Thle will not do. There IPe offlcerr or
         OhUPahe8, COr9oPetiOIU. 1odg6,8, and Other
         conae~na berid   et8te OffiQOPe, and the
         unsupported 8tatement thet appollaat 8aid
         he We8 en officer doe8 not met the lagal
         requirement that the offenee deeoPibed 1n
         the infomtion end tha+ted~s$rlbedby vlt-
         pB8eee be identleel.        .
Rononble Eovr 6arrl8oa, Jr., hgm 3


          Se. al80 Brawn v. St&t*, 75 lb. R. 322, 170 8. U.
714, (Ita     v. Stafe, 126 Cr. A. 192, 70 8. W. (24 709t
Raid v. Walie, l228Cr. 8. 261, 80 S. W. i2cl)961.
                                         YOUZ’S V8F7   tnilJ
 APP$OVI‘C JJN 10, 1941




                                                 hltor R. Eo&
                                                        A88i8tUlt